Clark, J.
The machine was the property of the plaintiffs, whether the agreement is regarded as a lease or as a conditional sale. The title would not pass until the price was paid in full. Upon a demand of payment, and a refusal to comply within a reasonable time, or to deliver up the machine, the plaintiffs had a right to replevy it. Bailey v. Colby, 34 N. H. 29; Singer M’f’g Co. v. Graham, 8 Oreg. 17—S. C., 34 Am. Rep. 572.

Exceptions overruled.

Stanley, J., did not sit: the others concurred.